Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 1 of 10 PageID: 934




 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF NEW JERSEY


  EAGLE SYSTEMS, INC., on behalf of itself and
  all others similarly situated,
                                                 Case No.: 3:18-cv-11445-MAS-DEA
                 Plaintiff,

         v.

  ROBERT ASARO-ANGELO, in his official
  capacity as THE COMMISSIONER OF LABOR
  AND WORKFORCE DEVELOPMENT OF THE
  STATE OF NEW JERSEY,

                 Defendant.




 ________________________________________________________________________________

                PLAINTIFF’S MEMORANDUM OF LAW REGARDING
                 INAPPLICABILITY OF THE TAX INJUNCTION ACT
 ________________________________________________________________________________


                                                     FORDHARRISON LLP
                                                     300 Connell Drive, Suite 4100
                                                     Berkeley Heights, New Jersey 07922
                                                     Phone: (973) 646-7300
                                                     Attorneys for Plaintiff Eagle Systems,
                                                     Inc. and the Putative Class
 Of Counsel:
 Salvador P. Simao, Esq.
 On the Brief:
 Salvador P. Simao, Esq.
 David Kim, Esq.
 Priya Amin, Esq.




                                           i
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 2 of 10 PageID: 935


                                                    TABLE OF CONTENTS

                                                                                                                                    Page


 ARGUMENT ................................................................................................................................. 1
 I.        THE TAX INJUNCTION ACT DOES NOT BAR EAGLE’S COMPLAINT. ................ 1
           A.         The Supreme Court Has Unequivocally Rules on the Scope of the TIA…..……..1
           B.         Eagle’s Complaint Does Not Seek to Enjoin the Three Discrete Phases of
                      Taxation Encompassed by the TIA……………….……………………………....2
           C.         The TIA Does Not Bar Challenges to an Agency's Unlawful Enforcement
                      Position in Future Disputes………………………………………………….…....4
 CONCLUSION .............................................................................................................................. 7




                                                                      -i-
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 3 of 10 PageID: 936




                                                      TABLE OF AUTHORITIES

 CASES                                                                                                                                           PAGE

 Chamber of Commerce of the United States v. IRS
   2017 U.S. Dist. LEXIS 166985 (W.D. Tex. Oct. 6, 2017) .................................................................... 4

 Direct Marketing Association v. Brohl,
    135 S. Ct. 1124 (2015) .................................................................................................................. passim

 Hibbs v. Winn,
    542 U.S. 88 (2004) ................................................................................................................................. 1

 Kemerer v. Hilliard,
   2018 U.S. Dist. LEXIS 118495 (W.D. Pa. July 17, 2018) ..................................................................... 2

 Thorp v. D.C.,
   317 F. Supp. 3d 74 (D.D.C. 2018) ......................................................................................................... 3


 FEDERAL STATUTES, REGULATIONS, AND AUTHORITIES
 28 U.S.C. § 1341 .......................................................................................................................................... 1




                                                                              ii
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 4 of 10 PageID: 937




         Plaintiff Eagle Systems, Inc. (“Eagle”) submits this memorandum of law in accordance with

 the Court’s July 31, 2019 Order to Show Cause, which directs the parties to address the impact of the

 Tax Injunction Act upon the Court’s subject matter jurisdiction. For the reasons set forth herein, the

 Tax Injunction Act is inapplicable and does not bar Eagle’s claims, and consequently this Court has

 jurisdiction over this matter.

                                             ARGUMENT

 I.      THE TAX INJUNCTION ACT DOES NOT BAR EAGLE’S COMPLAINT.

         The Tax Injunction Act (“TIA”) provides that district courts “shall not enjoin, suspend or

 restrain the assessment, levy or collection of any tax under State law where a plain, speedy and efficient

 remedy may be had in the courts of such State.” 28 U.S.C. § 1341. However, “[n]owhere does the

 legislative history [of the TIA] announce a sweeping congressional direction to prevent federal-court

 interference with all aspects of state court administration.” Hibbs v. Winn, 542 U.S. 88, 105 (2004).

 Rather, by its plain terms, the TIA only prohibits suits that seek to restrain the “assessment, levy or

 collection” of any State tax.

         A.      The Supreme Court Has Unequivocally Ruled on the Scope of the TIA.

         The Supreme Court’s recent decision in Direct Marketing Association v. Brohl, 135 S. Ct.

 1124 (2015) provides the dispositive construction of the TIA’s terms. The Court in Brohl

 explained that “in light of the Federal Tax Code at the time the TIA was enacted (as well as today),

 these three terms [assessment, levy and collection] refer to discrete phases of the taxation process.”

 Id. at 1129.

         Specifically, “assessment” refers to the “official recording of a taxpayer’s liability, which

 occurs after information relevant to the calculation of liability is reported to the taxing authority.”

 Id. at 1130 (emphasis added). What follows are the actions of levy and collection, which constitute



                                                     1
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 5 of 10 PageID: 938




 governmental actions “securing payment on a tax” and “the act of obtaining payment of taxes due.”

 Id. Consequently, Brohl instructed that “information gathering [is] a phase of tax administration

 procedure that occurs before assessment, levy, or collection.” Id. at 1129. In addition, The TIA

 only bars suits that “enjoin, suspend or restrain” these three specific activities. Noting that the

 adoption of “a narrower definition is consistent with the rule that jurisdictional rules should be

 clear”, the Supreme Court has stated that the question is whether the relief “to some degree stops

 assessment, levy or collection, not whether it merely inhibits them.” Id. at 1133 (emphasis added).

        In summary, the TIA only applies to those suits seeking to stop these three phases of the

 taxation process, it does not reach challenges to antecedent steps, even if such steps are taken to

 “improve” the government’s “ability to assess and ultimately collect” a challenger’s taxes. Id. at

 1129, 1131. As explained by the Supreme Court, “the TIA is not keyed to all activities that may

 improve a State’s ability to assess and collect taxes. Such a rule would be inconsistent not only

 with the text of the statue, but also with our rule favoring clear boundaries in the interpretation of

 jurisdictional issues.” Id. at 1131.

        B.      Eagle’s Complaint Does Not Seek to Enjoin the Three Discrete Phases of
                Taxation Encompassed by the TIA.

        The Brohl decision makes perfectly clear that, even in the individual dispute context,

 certain steps taken by the State to facilitate its assessment of a taxpayer’s liability are outside of

 the TIA’s scope. For example, in Brohl, the Court held that the TIA did not preclude a challenge

 to a tax reporting requirement. In doing so, the Court noted that this activity was antecedent to

 assessment or collection, which are “discrete phases of the taxation process that do not include . .

 . private reports of information relevant to tax liability.” Id. at 1129, 1131; see also Kemerer v.

 Hilliard, 2018 U.S. Dist. LEXIS 118495 (W.D. Pa. July 17, 2018) (noting that plaintiff challenged

 defendant’s “alleged conduct during the auditing process” and that “to the extent plaintiff

                                                   2
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 6 of 10 PageID: 939




 challenged conduct that occurs prior to ‘assessment’, as that term is defined in Direct Marketing

 [v. Brohl], the TIA would not apply”) (emphasis added); Thorpe v. D.C., 317 F. Supp. 3d 74

 (D.D.C. 2018) (holding that “information gathering”, including using methods to “determin[e] the

 liability of a person or real property for a tax imposed” and “investigate tax liability and possible

 tax fraud” are actions of tax administration that are not a part of “assessment,” “levy,” or

 “collection” as defined by the Supreme Court in Brohl).

         In this matter Eagle is seeking relief related to the Department’s conduct prior to its powers

 of assessment, levy and collection. Specifically, Eagle’s complaint seeks: (i) a declaration that the

 investigatory procedures conducted by the Department prior to assessment are unlawful; and (ii)

 declaratory and injunctive relief prohibiting the Department from engaging in such conduct in

 future audits against Eagle and the prospective Class Members.1 As set forth in great detail in the

 Complaint, and in Eagle’s Memorandum of Law in Opposition to Defendant’s Motion to Dismiss

 (Docket Document # 26) (referred to hereinafter as “Eagle’s Opposition”), the Department has,

 among other pre-assessment actions, unlawfully enforced the ABC test in a manner inconsistent

 with its statutory meaning (conduct which is also preempted by the FAAAA), improperly held that

 Eagle’s compliance with federally mandated motor carrier regulations was evidence that Owner-

 Operators were employees rather than independent contractors, and inappropriately gathered

 information and investigated tax liability by merely adding IRS form 1099 payments as part of the

 audit, without any further analysis, all of which serve to violate Eagle’s due process and

 constitutional rights.2


 1
   Eagle acknowledges that the Complaint also seeks to declare void the specific assessments already issued
 by the Department against Eagle. For purposes of this brief, Eagle submits that the other claims for relief,
 as set forth above, are not barred by the TIA for the reasons stated herein.
 2
   Rather than repeat the many improper pre-assessment actions taken by the Department, Eagle hereby
 incorporates by reference the substantive arguments made in Eagle’s Opposition, which expands upon these
 actions in greater detail.

                                                      3
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 7 of 10 PageID: 940




         The relief sought by Eagle would not stop or enjoin the Department from exercising its

 powers to assess, levy or collect applicable taxes from employers.             Rather, Eagle seeks a

 determination that the Department must, during the pre-assessment information gathering phase

 of taxation, conduct its enforcement in a manner that comports with the Supremacy Clause of the

 Constitution (particularly with respect to preemption), and does not violate the constitutional and

 due process rights of employers. For these reasons, the relief sought by Eagle’s Complaint does

 not come within the purview of the TIA and this Court properly maintains subject matter

 jurisdiction.

         C.      The TIA Does Not Bar Challenges to an Agency’s Unlawful Enforcement
                 Position in Future Disputes.

         In the alternative, Eagle submits that should this Court determine that the Department’s

 pre-assessment activity in connection with its already concluded audit of Eagle’s operations is

 barred by the TIA, the Court must still hold that declaratory and injunctive relief related to the

 Department’s future audits of Eagle or the Class Members is not barred by the TIA.

         At best, the TIA’s plain text, as interpreted by Brohl, applies only to suits seeking to enjoin

 States from taking steps, as part of the formal taxation process, to assess, levy or collect tax that is

 allegedly due or owing. The TIA does not bar the courthouse doors to challenges to generally

 applicable tax regulations or unlawful enforcement procedures, where no tax is allegedly due and

 the object of the suit is merely to clarify the legal rules that would govern taxation of potential

 future transactions.

         The case of Chamber of Commerce of the United States v. IRS, 2017 U.S. Dist. LEXIS

 166985 (W.D. Tex. October 6, 2017) is instructive. Although this case involved the Anti-

 Injunction Act, the court came to its conclusion using the rationale from the Supreme Court in

 Brohl regarding the scope of the TIA. In this case, the IRS had issued a Rule related to how it

                                                    4
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 8 of 10 PageID: 941




 would calculate ownership percentages for federal-tax purposes. Chamber of Commerce, 2017

 U.S. Dist. LEXIS 166985, at * 3. The plaintiffs challenged the validity of the Rule and the IRS

 claimed that the Anti-Injunction Act barred plaintiff’s claims in federal court. Id. The court held

 that the plaintiffs “do not seek to restrain assessment or collection of a tax against or from them or

 one of their members. Rather, Plaintiffs challenge the validity of the Rule so that a reasoned

 decision can be made about whether to engage in a potential future transaction that would subject

 them to taxation under the rule.” Id. at *10 (emphasis added). The court cited the Brohl decision

 approvingly by noting that “[a]lthough the Rule may improve the government’s ability to assess

 and collect taxes, enforcement of the Rule does not involve assessment or collection of a tax.” Id.

 at *11 (emphasis).

         Similarly here, Eagle’s Complaint alleges that the Department has taken numerous

 unlawful and inconstant enforcement positions in auditing motor carriers, and therefore requests

 this Court provide relief to ensure clarity for the tax paying public. For example, the Department

 has taken the enforcement position that the “B” prong of the ABC Test only involves an

 investigation into whether the services are an “essential part” of the motor carrier’s business,

 despite the regulation requiring an additional inquiry into where the services of the independent

 contractors are performed.3 Eagle’s Complaint and Eagle’s Opposition also details the numerous




 3
   Eagle respectfully disagrees with the Court’s statement that auditor George Matthew “concluded” that
 some owner-operators had met the “B” prong, or the ABC Test in general. (See Court’s Memorandum
 Opinion, Docket Document # 43, p. 12). The Court points to the fact that the auditor’s report notes that
 Matthew found that some contractors were “bona fide.” However, the report does not indicate why Mathew
 found them to be bona fide, except to note that in some instances it was because “they had business income
 from other sources” and in some instances this determination was “based on interviews and supporting
 documents.” In fact, other than these minimal descriptions, the report does not indicate how these “bona
 fide” contractors compared to others in the ABC Test analysis, and this cannot be determined without
 further discovery. What is clear is that the audit report does not indicate an analysis was done as to whether
 the contractor performed services “outside all the places of business” where the motor carrier operated,
 which is required by the B prong of the ABC Test.

                                                       5
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 9 of 10 PageID: 942




 instances in which an employer’s compliance with federally mandated regulations was held to

 provide evidence of an employee-employer relationship under both the “A” and “C” prongs of the

 ABC Test. See Eagle’s Opposition at p. 22-25. The Complaint also alleges additional actions by

 the Department, including but not limited to disregarding IRS determination letters and/or other

 relevant IRS documentation, counting non-taxable services as taxable wages, and seeking to

 invalidate its own regulations after an audit was completed. (Complaint ¶¶ 12, 79).

        Consequently, the TIA in no way prohibits Eagle and the Class Members from seeking to

 gain clarity as to whether the Department is permitted to take these type of enforcement positions

 in future audits. A declaration as to the lawfulness of such actions will enable Eagle and the Class

 Members to make informed decisions on whether their compliance with federal regulations, or the

 Department’s enforcement position with regard to the ABC Test, or other activities alleged above

 and in the Complaint, would subject them to taxation under the rule. If individualized information

 gathering to resolve a factual dispute is too attenuated from the “discrete phases of the taxation

 process” to fall within the TIA, as held in Brohl, then an agency’s enforcement position

 establishing the legal rules to be applied in future tax disputes arising from future transactions is

 surely far beyond the TIA’s reach.




                                                  6
Case 3:18-cv-11445-MAS-DEA Document 46 Filed 08/08/19 Page 10 of 10 PageID: 943




                                            CONCLUSION

          For the reasons stated herein and in its prior submissions, Plaintiff Eagle Systems, Inc., on

 behalf of itself and all others similarly situated, respectfully submits that the Tax Injunction Act does

 not bar this Court from exercising jurisdiction over the instant matter.

                                                 FORDHARRISON LLP

                                                 By:    s/Salvador P. Simao
                                                          Salvador P. Simao
                                                          David S. Kim
                                                         Attorneys for Plaintiff Eagle Systems, Inc.
                                                         and the Putative Class
 Dated: August 8, 2019


 WSACTIVELLP:10713974.1




                                                    7
